WiNslow, C. J.
There is no necessity for a detailed statement of facts of tbe case. Tbe question presented is this: Can tbe guardian ad litem of an infant plaintiff be punished for contempt because be fails to pay a judgment for costs rendered against bis ward in April, 1909, in an action commenced in December, 1902? It is plain that this question must be answered in tbe negative. At tbe time tbe judgment was rendered there was no statute making tbe guardian ad litem liable for such costs, unless tbe court should specially direct him to pay them on account of mismanagement or bad faith in the action. Sec. 2932, Stats. (1898), as amended by ch. 325, Laws of 1907. It is true that at tbe time tbe action was commenced sec. 2931, Stats. (1898), provided that a guardian ad litem of an infant plaintiff should be responsible for costs adjudged against bis ward and that payment might be enforced by attachment, but this *590'Section was repealed in toto by ch. 325, Laws of 1907. No rights were saved by the repealing act, and there is no vested right in costs. The right to them does not accrue until judgment. Until that time they may be abolished or changed in amount'by statute. Two Rivers Mfg. Co. v. Beyer, 74 Wis. 210, 220, 42 N. W. 232.
The court below so held, and hence the order refusing to punish for contempt must be affirmed.
By the Cowrt. — It is so ordered.